DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-6 depend on claim 3, but claim 3 has been canceled; therefore, the metes and bounds of claims 4-6 cannot be determined.  The examiner has interpreted claims 4-6 to depend on claim 1 rather than claim 4.
Claims 7 and 8 depend on claim 6 and are rejected for inheriting the same problem.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 9, 10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,495,769 issued to Broden et al. (“Broden”) in view of U.S. Patent 9,234,776 issued to Strei (“Strei”) and JP 2015-038841 by Hirose (“Hirose”).

As for claim 1, Broden discloses a multivariable transmitter for measuring multiple process fluid variables, the multivariable transmitter comprising:
a housing (16);
a differential pressure sensor (50) disposed within the housing (16);
a line pressure sensor (52) disposed within the housing (16);
measurement circuitry (57, 58-64, 72, 80) operably coupled to the differential pressure sensor (50) and the line pressure sensor (52) to provide differential pressure and line pressure outputs;
a temperature probe (8, 10);
wherein the temperature probe (8, 10) is electrically coupled to the measurement circuitry (57, 58-64, 72, 80) within the housing (16) and is physically coupled to the housing (16) via a high-pressure coupling (12).
	Broden does not disclose that the housing is a metal housing constructed from a material selected from the group consisting of C276, Inconel and C-22.
However, Strei discloses a housing (108, 200) that is a metal housing constructed from a material selected from the group consisting of C276, Inconel and C-22 (col. 2, line 61 - col. 3, line 9).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the housing of Broden to be constructed of the metal material as disclosed by Strei in order to allow the transmitter to be used in a subsea environment (Strei: col. 2, lines 3-7).
	Although, Broden as modified by Strei discloses that the temperature probe (Broden: 8, 10) has cabling (Broden: 10), Broden as modified by Strei does not disclose that the temperature probe has an outer surface constructed from a material selected from the group consisting of C276, Inconel and C-22, in part, because Broden as modified by Strei does not disclose that the cabling has a flexible protective metal casing. 
However, Hirose discloses cabling (1E; Fig. 4) that has a flexible protective metal casing (20E). 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the cabling of Broden and Strei to have a flexible protective metal casing as disclosed by Hirose in order to protect the cabling when it is used underwater (Hirose: Abstract and Embodiment 5).
Although Broden as presently modified by Strei and Hirose discloses that the temperature probe (Broden: 8, 10) has an outer surface constructed from metal (Hirose: Embodiment 5), Broden as presently modified by Strei and Hirose does not disclose that the metal is selected from the group consisting of C276, Inconel and C-22.  Hirose discloses that the metal (not limited to stainless steel) provides protection from saltwater (Hirose: Abstract, Background Art and Embodiment 5).
However, Strei discloses a metal selected from the group consisting of C276, Inconel and C-22 (col. 2, line 61 - col. 3, line 9).  Strei discloses that these metals provide protection from saltwater (col 2, line 64 - col. 3, line 9).
Because Strei and Hirose both disclose metals that provide protection form saltwater, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the metal of Strei for the metal of Hirose to achieve the predictable result of providing protection from saltwater.

As for claim 6, Broden as modified by Strei and Hirose discloses that the temperature probe (Broden: 8, 10) includes an RTD temperature sensitive element (Broden: 8).

As for claim 9, Broden as modified by Strei and Hirose discloses that the temperature probe (Broden: 8, 10) has a distal end (Broden: see Fig. 1) coupled to structure (Broden: 4) in contact with process fluid.

As for claim 10, Broden as modified by Strei and Hirose discloses that the structure (Broden: 4) is a flow tube.

As for claim 14, Broden as modified by Strei and Hirose discloses that the transmitter is configured to provide a flow output indicative of a flow of a single phase fluid (Broden discloses that the transmitter includes a differential pressure measurement in combination with a static pressure measurement and a temperature measurement; see also paragraphs [0004] and [0005] of the instant specification).

As for claim 15, Broden as modified by Strei and Hirose discloses that the transmitter is configured to provide a flow output indicative of a flow of a multiphasic fluid (Broden discloses that the transmitter includes a differential pressure measurement in combination with a static pressure measurement and a temperature measurement; see also paragraphs [0004] and [0005] of the instant specification).

As for claim 16, Broden as modified by Strei and Hirose discloses that the transmitter is configured to provide a flow output indicative of a flow of wet-gas. (Broden discloses that the transmitter includes a differential pressure measurement in combination with a static pressure measurement and a temperature measurement; see also paragraphs [0004] and [0005] of the instant specification).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,495,769 issued to Broden et al. (“Broden”) in view of U.S. Patent 9,234,776 issued to Strei (“Strei”) and JP 2015-038841 by Hirose (“Hirose”) as applied to claim 1, further in view of U.S. Patent 4,407,065 issued to Gray (“Gray”).

As for claim 4, Broden as modified by Strei and Hirose discloses the multivariable transmitter of claim [[3]] 1 (see the rejection of claim 1 above) including that the temperature probe (Broden: 8, 10) includes a cable (Broden: 10).
Broden as modified by Strei and Hirose does not disclose that the cable is a mineral-insulated (MI) cable.
However, Gray discloses a cable that is mineral-insulated (MI) cable (Broden: 10 and Gray: Abstract; col. 7, lines 18-25).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the cable of Broden, Strei and Hirose to be a mineral-insulated cable as disclosed by Gray in order to provide enhanced tensile strength and to provide protection against corrosion and pressure (Gray: col. 7, lines 18-22).

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,495,769 issued to Broden et al. (“Broden”) in view of U.S. Patent 9,234,776 issued to Strei (“Strei”) and JP 2015-038841 by Hirose (“Hirose”) as applied to claim 3, further in view of U.S. Patent 5,606,513 issued to Louwagie et al. (“Louwagie”).

As for claim 5, Broden as modified by Strei and Hirose discloses the multivariable transmitter of claim 3 (see the rejection of claim 3 above).
Broden as modified by Strei and Hirose does not disclose that the high pressure coupling between the temperature probe and the housing is a weld.  Broden discloses that the high pressure coupling is a boss (Broden: col. 2, lines 59-62)
However, Louwagie discloses a high pressure coupling (12) between a temperature probe (8, 10) and a housing (16) that is a weld (col. 8, lines 62-64).  Louwagie discloses that the high pressure coupling is a welded boss (col. 8, lines 62-64).
Because Broden and Louwagie disclose high pressure couplings that are bosses, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the welded boss of Louwagie for the boss of Broden to achieve the predictable result of coupling the temperature probe to the housing.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,495,769 issued to Broden et al. (“Broden”) in view of U.S. Patent 9,234,776 issued to Strei (“Strei”) and JP 2015-038841 by Hirose (“Hirose”) as applied to claim 6, further in view of U.S. Patent 8,840,301 issued to Hashemian (“Hashemian”).

As for claim 7, Broden as modified by Strei and Hirose discloses the multivariable transmitter of claim 6 (see the rejection of claim 6 above).
Broden as modified by Strei and Gray does not disclose that the RTD temperature sensitive element is a 4-wire RTD.
However, Hashemian discloses an RTD temperature sensitive element (10) that is a 4-wire RTD (see Fig. 1).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the RTD temperature sensitive element of Broden, Strei and Hirose to be a 4-wire RTD as disclosed by Hashemian in order to provide redundancy in measuring an environment’s temperature (Hashemian: col. 3, lines 12-17).

As for claim 8, Broden as modified by Strei and Hirose discloses the multivariable transmitter of claim 6 (see the rejection of claim 6 above).
Broden as modified by Strei and Hirose does not disclose that the RTD temperature sensitive element is a dual element type.
However, Hashemian discloses an RTD temperature sensitive element that is a dual element type (see Fig. 2).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the RTD temperature sensitive element of Broden, Strei and Hirose to be dual element type as disclosed by Hashemian in order to maintain diversity while increasing the redundancy in measuring an environment’s temperature (Hashemian: col. 4, lines 11-15).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,495,769 issued to Broden et al. (“Broden”) in view of U.S. Patent 9,234,776 issued to Strei (“Strei”) and JP 2015-038841 by Hirose (“Hirose”) as applied to claim 10, further in view of CN 2015-75870 U by Wu et al. (“Wu”).

As for claim 11, Broden as modified by Strei and Hirose discloses the multivariable transmitter of claim 10 (see the rejection of claim 10 above).
Broden as modified by Strei and Hirose does not disclose that the distal end is physically isolated from, but thermally coupled to the process fluid.
However, Wu discloses a temperature sensor (5) with a distal end that is physically isolated from (by lower protection tube 8), but thermally coupled to a process fluid.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the temperature sensor of Broden, Strei and Hirose to be physically isolated using the lower protection tube as disclosed by Wu in order to provide a convenient means to maintain and change the temperature sensor (Wu: paragraph [0003] of the English translation).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,495,769 issued to Broden et al. (“Broden”) in view of U.S. Patent 9,234,776 issued to Strei (“Strei”) and JP 2015-038841 by Hirose (“Hirose”) as applied to claim 9, further in view of U.S. Patent 6,938,496 issued to Koudal et al. (“Koudal”).

As for claim 12, Broden as modified by Strei and Hirose discloses the multivariable transmitter of claim 9 (see the rejection of claim 9 above).
Broden as modified by Strei and Hirose does not disclose that the structure is a remote seal.
However, Koudal discloses a temperature probe (34) with a distal end that is coupled to structure that is a remote seal (33).  The temperature probe is part of a vortex probe that measures mass flow (Abstract).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the transmitter of Broden, Strei and Hirose by including the vortex probe and remote seal as disclosed by Koudal in order to provide an independent means for measuring mass flow (Koudal: Abstract).

As for claim 13, Broden as modified by Strei, Hirose and Koudal discloses that the distal end (Koudal: 34) is disposed proximate (Koudal: see Fig. 4) an isolation diaphragm (Koudal: 34) of the remote seal (Koudal: 34).

Claims 17, 18, 20, 21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,200,932 issued to Broden et al. (“Broden”) in view of U.S. Patent 9,234,776 issued to Strei (“Strei”) and U.S. Patent 9,200,932 issued to Sittler (“Sittler”) and CN 2015-75870 U by Wu et al. (“Wu”).

As for claim 17, Broden discloses a subsea flow measurement system comprising:
a subsea flow conduit (4) configured to receive fluid flow; and
a first multivariable transmitter (2) coupled to the subsea flow conduit and configured to measure differential pressure (using 50) at a first pair of locations (i.e. across 6) in the flow conduit (4) and to measure fluid temperature (using 8) using a first temperature probe (8) thermally coupled to, but physically isolated from the fluid.
Broden does not disclose that the first multivariable transmitter is configured to measure a static line pressure at the first pair of locations.
However, Strei discloses a multivariable transmitter (100) that is configured to measure a static line pressure at a pair of locations (302, 304; col. 4, lines 42-64 and col. 5, lines 17-25).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the first multivariable transmitter of Broden to measure a static line pressure at the first pair of locations as disclosed by Strei in order to provide redundancy such that if one line pressure should fail, the second line pressure sensor could be used (Strei: col. 5, lines 17-25).
Broden as modified by Strei does not disclose a second multivariable transmitter and a flow computer as recited.
However, Sittler discloses a second transmitter (104B, 104D) coupled to a subsea flow conduit (102) and configured to measure differential pressure and static line pressure (using 106A and 106B) at a second pair of locations (see Fig. 1) in the flow conduit; and
a flow computer (208) operably coupled to first (104A, 104C) and second (104B, 104D) transmitters, the flow computer (208) being configured to receive signals from the first and second transmitters (see Fig. 2) and calculate a flow output (for 210) based on the signals (col. 3, line 61 - col. 4, line 5).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the system of Broden and Strei by including the second transmitter and flow computer as disclosed by Sittler in order to identify sensor drifts and degradation (Sittler: col. 1, lines 35-41 and col. 1, lines 58-60).
Broden as modified by Strei and Sitter discloses a second multivariable transmitter (Sittler: 104B, 104D) coupled to the subsea flow conduit (Broden: 4 and Sittler: 102) and configured to measure differential pressure and static line pressure (Sittler: using 106A and 106B) at a second pair of locations (Sittler: see Fig. 1) in the flow conduit and to measure fluid temperature (Broden: using 8) using a second temperature probe (Broden: 8) thermally coupled to, but physically isolated from the fluid; and
a flow computer (Sittler: 208) operably coupled to the first (Broden: 2 and Sittler: 104A, 104C) and second (Sittler: 104B, 104D) multivariable transmitters, the flow computer (Sittler: 208) being configured to receive signals from the first and second multivariable transmitters (Sittler: see Fig. 2) and calculate a flow output (Sittler: for 210) based on the signals (Sittler: col. 3, line 61 - col. 4, line 5).
Broden as modified by Strei and Sittler does not disclose that the subsea flow measurement system requires no more than two process penetrations for each of the first and second multivariable transmitters because Broden as modified by Strei and Sittler does not explicitly disclose that the multivariable transmitters have temperature probes do not penetrate the subsea flow conduit.  Instead, Broden discloses temperature probes with an undisclosed coupling to the subsea flow conduit.
However, Wu discloses temperature probes that do not penetrate the subsea flow conduit.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the temperature probes of Broden, Strei and Sittler to not penetrate as disclosed by Wu in order to allow accurate and sensitive temperature measurements using an easily a replaceable temperature probe that does not require welds or holes that may leak (Wu: paragraphs [0006]-[0010]).
Broden as modified by Strei, Sittler and Wu discloses that the subsea flow measurement system requires no more than two process penetrations for each of the first and second multivariable transmitters (Strei: see Fig. 3, where the transmitter has only two process penetrations and Sittler: see Fig. 1, where each transmitter has only two process penetrations and Wu: where the temperature probes do not require process penetrations).

	As for claim 18, Broden as modified by Strei, Sittler and Wu discloses that the flow computer (Sittler: 208) is configured to utilize redundant pressure and temperature measurements using signals from the first and second multivariable transmitters (Sittler: col. 3, lines 4-30).

As for claim 20, Broden as modified by Strei, Sittler and Wu discloses that each of the first and second multivariable transmitters is mounted to the flow conduit (Broden: Fig. 1 and Sittler: Fig. 1).

As for claim 21, Broden as modified by Strei, Sittler and Wu discloses that each transmitter is connected using flanged connections (Broden: se Fig. 1).

As for claim 23, Broden as modified by Strei, Sittler Wu discloses the subsea flow measurement system of claim 17 (see the rejection of claim 17 above).
Broden as presently modified by Strei, Sittler and Wu does not disclose that each multivariable transmitter is coupled to the flow conduit using a respective pair of remote seals.
However, Strei further discloses a multivariable transmitter (100) that is coupled to a flow conduit using a pair of remote seals (217-220, 222).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the transmitters of Broden, Strei, Sittler and Wu to have remote seals as disclosed by Strei in order to allow a differential pressure to be measured in a high pressure environment (Strei: col. 4, lines 8-25).

As for claim 24, Broden as modified by Strei, Sittler and Wu discloses that each of the first and second temperature probes is disposed in respective bores in the flow conduit (Wu: see Fig. 1).


As for claim 25, Broden as modified by Strei, Sittler and Wu discloses that each of the first and second temperature probes is disposed in respective remote seals (Wu: 8).

Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,200,932 issued to Broden et al. (“Broden”) in view of U.S. Patent 9,234,776 issued to Strei (“Strei”), U.S. Patent 9,200,932 issued to Sittler (“Sittler”) CN 2015-75870 U by Wu et al. (“Wu”) as applied to claim 17, further in view of Applicant’s Admitted Prior Art (“AAPA”).

As for claim 19, Broden as modified by Strei, Sittler and Wu discloses the subsea flow measurement system of claim 17 (see the rejection of claim 17 above).
Broden as modified by Strei, Sittler and Wu does not disclose that the flow computer is mounted to the flow conduit.
However, AAPA discloses (in paragraph [0014] of the instant specification and Fig. 1 of the instant drawings) a flow computer (102) that is mounted to a flow conduit (108).
The combination of Broden, Strei, Sittler and Wu disclosed the flow computer and the flow conduit and AAPA disclosed mounting the flow computer to the flow conduit, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the flow computer of Broden, Strei, Sittler and Wu and flow conduit of AAPA by mounting the flow computer to the flow conduit as suggested by AAPA in Fig. 1 of AAPA, and that in combination, the flow computer and flow conduit merely perform the same functions as each does separately.  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the flow computer and flow conduit of Broden, Strei, Sittler and Wu by mounting the flow computer to the flow conduit as suggested by AAPA to achieve the predictable result of provide a computing system that performs calculations at the location of the flow conduit.

As for claim 22, Broden as modified by Strei, Sittler and Wu discloses the subsea flow measurement system of claim 17 (see the rejection of claim 17 above).
Broden as modified by Strei, Sittler and Wu does not disclose that the flow computer is coupled to the first and second multivariable transmitters using conduit that is shaped and welded to each device.
However, AAPA discloses a flow computer (102) that is coupled to a transmitter (104) using conduit (114) that is shaped and welded to the device (paragraph [0014] of the instant specification and Fig. 1 of the instant drawings).  AAPA discloses that the flow computer is located at the flow conduit hear the transmitter.
The combination of Broden, Strei, Sittler and Wu disclosed the flow computer and multivariable transmitters and AAPA disclosed the conduit, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the flow computer and multivariable transmitters of Broden, Strei, Sittler and Wu and the conduit of AAPA by connecting the flow computer to the multivariable transmitters using conduit as suggested by AAPA in Fig. 1 of AAPA, and that in combination, the flow computer, multivariable transmitters and conduit merely perform the same functions as each does separately.  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the flow computer and multivariable transmitters of Broden, Strei, Sittler and Wu by connecting them with the flow conduit as suggested by AAPA to achieve the predictable result of provide a computing system that performs calculations at the location of the flow conduit.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,495,769 issued to Broden et al. (“Broden”) in view of U.S. Patent 9,234,776 issued to Strei (“Strei”), JP 2015-038841 by Hirose (“Hirose”) and CN 2015-75870 U by Wu et al. (“Wu”).

As for claim 26, Broden discloses a multivariable transmitter for measuring multiple process fluid variables, the multivariable transmitter comprising:
a process fluid conduit (4), the process fluid conduit having first and second process fluid penetrations (implicitly provided to sense differential pressure; col. 3, lines 13-15);
a first pressure sensor (52) operably coupled to the first process fluid penetration;
measurement circuitry (57, 58-64, 72, 80) operably coupled to the first pressure sensor (52);
a temperature probe (8, 10) having a temperature sensor (8) therein, the temperature sensor (8) being coupled to the measurement circuitry (57, 58-64, 72, 80) to provide an indication of process fluid temperature.
Broden does not disclose that the process fluid conduit is constructed from a material suitable for exposure to saltwater.
However, Strei discloses a material suitable (col. 2, line 64 - col. 3, line 9) for exposure to saltwater.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the process fluid conduit of Broden to be constructed of the material as disclosed by Strei in order ensure that the conduit will not corrode or degrade in salt water (Strei: col. 2, lines 61-64).
Broden as presently modified by Strei does not disclose that the process fluid conduit has a second pressure sensor operably coupled to the second process fluid penetration.
However, Strei further discloses a process fluid conduit that has a second pressure sensor (at 304; col. 5, lines 19-20) operably coupled to a second process fluid penetration (corresponding to 106, 304).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the multivariable transmitter of Broden and Strei by including the second pressure sensor as disclosed by Strei in order to provide redundancy in case one pressure sensor should fail (Strei: col. 5, lines 20-23).
Although, Broden as modified by Strei discloses that the temperature probe (Broden: 8, 10) has cabling (Broden: 10), Broden as modified by Strei does not disclose that the temperature probe has an outer surface constructed from metal suitable for exposure to the saltwater.
However, Hirose discloses cabling (1E; Fig. 4) that has an outer surface (20E) constructed from metal suitable for exposure to the saltwater (Embodiment 5). 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the cabling of the temperature probe of Broden and Strei to have an outer surface constructed from metal as disclosed by Hirose in order to protect the cabling when it is used underwater (Hirose: Abstract and Embodiment 5).
Broden as modified by Strei and Hirose does not disclose that the temperature probe is mounted to the process fluid conduit without generating a process fluid penetration.
However, Wu discloses a temperature probe (5) that is mounted (using 8) to a process fluid conduit (10) without generating a process fluid penetration.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the temperature probe and process fluid conduit of Broden, Strei and Hirose by mounting the temperature probe without generating a process fluid penetration as disclosed by Wu in order to provide a convenient means to maintain and change the temperature sensor (Wu: paragraph [0003] of the English translation).

Response to Arguments
Applicant’s arguments with respect to the rejections of claims 1, 17 and 26 under 35 USC 103 have been considered but are moot in view of the new grounds of rejection.
Applicant’s arguments, see pages 6-7 of the Remarks, filed 5/5/2022, with respect to 35 USC 112(a) have been fully considered and are persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853